DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 10/22/19.  As directed by the amendment: claims 1, 4 and 9-17 have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-20 are presently pending in the application.

Information Disclosure Statement
The information disclosure statement filed 10/22/19 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference CO** is missing a date on the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both “second panel axis” (e.g. fig. 1B and [0033]-[0034]) and what appears to be the third panel (figures 4A- 6C).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used to designate both the third panel (e.g. fig. 1B) and the fourth panel (e.g. figures 4A-6B).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "122" and "124" have both been used to designate the fourth panel (see e.g. fig. 1B compared to figures 4A-6C; note that the specification only refers to the fourth panel as “124,” see e.g. [0041]).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "122" have both been used to designate the third panel (compare fig. 1B with figures 4A-6C; note that the specification only refers to the third panel as 122).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Specification
The disclosure is objected to because of the following informalities: Paragraph 31 of the specification recites “The connector tube 7 supplying gas is positioned between the connector tube 6 and the connector tube 9 supplying heat-transfer fluid,” however Figure 1A shows that the connector tube 9 is located in between tubes 6 and 7. Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities: 
Claim 16 recites “the second arm the center rounded” in line 16, suggested to be changed to -- the second arm, the center rounded-- for grammatical correctness.  
Claim 16 recites “; and” in the last line, which should be removed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a plurality of second bonds” in lines 1-2, however there is no current recitation of first bonds, making it unclear it if a plurality of first bonds are intended to be claimed. 
Claim 16 recites “a center rounded projection” in line 15, however it is unclear if applicant is referring back to the center rounded projection already recited in claim 16, or introducing a new and different center rounded projection.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gammons et al. (2012/0130457).
Regarding claim1, in the annotated fig. 2 below, Gammons discloses a head wrap for conforming to a wearer's scalp, the head wrap comprising: a first layer (inner layer that contacts user’s scalp in use) adapted to be placed in contact with the wearer's scalp [0043-0044]; a second layer (outer layer) adjacent to the first layer, and wherein, in use, the first layer and the second layer define a first arm and a second arm (see annotated fig. 2 below), the first arm and the second arm defining a common axis between the first arm and the second arm (annotated fig. 2 below) and a plurality of rounded projections (see annotated fig. 2 below) extending upwardly (depending on orientation) from the first arm and the second arm on the same side of the common axis as a center rounded projection(see annotated fig. 2 below), the first arm, the second arm, and the plurality of rounded projections being selectively foldable from a generally flat configuration into a three-dimensional configuration to conform to the wearer's scalp (Fig. 3-4).

    PNG
    media_image1.png
    752
    909
    media_image1.png
    Greyscale

Regarding claim 2, Gammons discloses a first fluid port 106a fluidly coupled to a fluid bladder defined by the first layer and the second layer; and a second fluid port 108a fluidly coupled to the fluid bladder.  
Regarding claim 3, Gammons discloses the first fluid port and the second fluid port are formed between the first layer and the second layer (Fig. 2).  
Regarding claim 10, in fig. 1-4 Gammons discloses a head wrap 100-A for conforming to a wearer's head, the head wrap comprising (see annotated fig. 2 above): a body; a first arm extending longitudinally from the body along a common axis defined through the first arm and a second arm (see annotated fig. 2 above); the second arm 
Regarding claim 11, Gammons discloses a second rounded projection extending from the first arm; and a third rounded projection extending from the second arm (see annotated fig. 2 above).
Regarding claim 12, Gammons discloses a fluid bladder defined by the body, the first arm, the second arm, and the center rounded projection [0044]; and a first fluid port 106a formed in the body and fluidly coupled to the fluid bladder and a second fluid port 108a formed in the body and fluidly coupled to the fluid bladder.
Regarding claim 13, Gammons discloses that the first rounded projection extends at an angle relative to the common axis (see annotated fig. 2 above); and the second rounded projection is angled relative to the common axis in a direction generally opposite the first rounded projection (see annotated fig. 2 above: first rounded projection and second rounded projection have portions that extend in generally opposite angles relative to the common axis). 

Regarding claim 16, in figs. 1-4 Gammons discloses a method of using a head wrap to conform to a wearer's head (fig. 1-4), the method comprising applying a body (see annotated fig. 2 above) of the head wrap to an occipital region of a wearer's scalp (fig. 1-4); coupling a first arm that extends from the body to a second arm that extends from the body (see annotated fig. 2 above and fig. 3-4); the second arm extending along a common axis defined through the first arm and the second arm (see annotated fig. 2 above); coupling a first rounded projection that extends from the first arm (of annotated fig. 2 above) to a fourth rounded projection that extends from the second arm (of annotated fig. 2 above and fig. 3-4); the first rounded projection and the fourth rounded projection extending from the first arm on the same side of the common axis as a center rounded projection (once coupled together, see annotated fig. 2 above and fig. 3-4); coupling a second rounded projection that extends from the first arm (of annotated fig. 2 above) to a third rounded projection that extends from the second arm (of annotated fig. 2 above and fig. 3-4); the second rounded projection and the third rounded projection extending from the second arm on the same side of the common axis as the center section (once coupled together, see annotated fig. 2 above and fig. 3-4); coupling the center rounded projection that extends from the body (of annotated fig. 2 above) to at 
Regarding claim 20, Gammons discloses at least one of cooling and heating the scalp via application of the heat-transfer fluid [0043].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons, as applied to claim 1 above, in view of Elkins (6,178,562).
Regarding claim 4, Gammons is silent regarding a third layer adjacent to the second layer, a compression bladder defined between the second layer and the third layer; and wherein, in use, the third layer is selectively foldable from a generally flat configuration into a three-dimensional configuration to conform to the wearer's scalp. However, Elkins teaches a third layer 33 adjacent to a second layer 32 (col. 4 lines 34-37), a compression bladder defined between the second layer 32 and the third layer 33 (col. 4 lines 34-37) including a compression port 43; and wherein, in use, the third layer 33 is selectively foldable from a generally flat configuration (fig. 5) into a three-dimensional configuration to conform to the wearer's scalp (fig. 4A-C). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Gammon’s second layer with the addition of a third layer and a compression port, as taught by Elkins, for the purpose of providing a compression bladder and further therapy to a user. 
Regarding claim 5, the modified Gammons discloses a compression port (43 Elkins) fluidly coupled to the compression bladder (col. 6 lines 23-24 Elkins).
Regarding claim 6, the modified Gammons discloses that the compression port is disposed between the second layer and the third layer (forming the air pressure bladder, fig. 7 Elkins). 

Regarding claim 9, the modified Gammons is silent regarding a plurality of second bonds between the first layer and the second layer define a plurality of flow paths through a fluid bladder and limit an amount of heat-transfer fluid contained in the fluid bladder. However, Elkins teaches a plurality of second bonds (dots 39, see fig. 5 and col. 4 lines 57-59) joining a first layer 31 to a second layer 32. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Gammons’ first and second layer with a plurality of second bonds, as taught by Elkins, for the purpose of providing a secure attachment for the first and second layers.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gammons and Elkins, as applied to claim 4 above, and further in view of Wilford et al. (9,132,057).
Regarding claim 8, the modified Gammons is silent regarding that the head wrap comprises a fourth layer adjacent to the third layer, the fourth layer being bonded to the third layer to provide compression at select locations on the wearer’s scalp. However, Wilford teaches an alternative body compression wrap having two fluid chambers formed between a first layer and second layer, and a third layer and a fourth layer, respectively (see Wilford figs. 4A and 5A, and col. 4 line 34 to col. 5 line 50). It would .

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gammons, as applied to claim 16 above, in further view of Elkins (6,178,562).
Regarding claim 17, Gammons discloses circulating a heat-transfer fluid through a fluid bladder via a first fluid port 106a and a second fluid port 108a [0043-0044], but is silent regarding applying a compressed gas to a compression bladder via a compression port. However, Elkins teaches a third layer 33 adjacent to a second layer 32 forming a compression bladder (col. 4 lines 34-37) disposed outwardly of a fluid bladder (between layers 31 and 32) and having a compression port 43. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gammon’s fluid bladder with the addition of a compression bladder and compression port, as taught by Elkins, for the purpose of providing a compression therapy to a user. 

Claims 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gammons, as applied to claim 16 above, and further in view of Stefanile et al. (6,312,453).

Regarding claim 19, modified Gammons discloses that the step of securing the cap comprises utilizing a chin portion (Stefanile col. 8 lines 36-38).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,512,587. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims.
Claims 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of U.S. Patent No. 10,512,587. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of U.S. Patent No. 10,512,587. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zak, III. et al. (2021/0128345) to a head wrap device with treating a brain injury.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785